          Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

SATCO PRODUCTS, INC.

                           Plaintiff,                 Case No. 1:21-cv-00643-TCB

      v.


SEOUL SEMICONDUCTOR CO., LTD, and
SEOUL SEMICONDUCTOR, INC.

                           Defendants.

    DEFENDANT SEOUL SEMICONDUCTOR, INC.’S ANSWER AND
      AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

      Defendant Seoul Semiconductor, Inc. (“SSI”) hereby provides its Answer and

Affirmative Defenses to Plaintiff’s Complaint for Patent Infringement. Seoul

Semiconductor Co., Ltd. (“SSC”) has not been served in this action and SSI therefore

provides this Answer solely on its own behalf.

                                   THE PARTIES

     1.       Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of paragraph 1, and therefore denies the same.

     2.       Admitted.

     3.       This allegation is directed solely to SSC. SSI is unable to answer on

behalf of SSC, and on that basis the allegation in this paragraph is denied.



                                          1
          Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 2 of 19




     4.       Admitted that SSI is a subsidiary of SSC. The remainder of the

allegations are directed to SSC and SSI is unable to answer on behalf of SSC. In

addition, SSI objects to the collective definition of “Seoul Semiconductor,” which

appears to be an attempt to ignore the distinction between separate corporate

entities and engage in improper group pleading. On that basis, the remaining

allegations in paragraph 4 are denied.

     5.       This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 5 are denied.

                          JURISDICTION AND VENUE

     6.       Admitted that the Complaint purports to arise under the patent laws of

the United States, which is a basis for Federal jurisdiction.

     7.       This allegation is directed to SSC. SSI is unable to answer on behalf

of SSC, and on that basis the allegations in paragraph 7 are denied.

     8.       This allegation is directed to SSC. SSI is unable to answer on behalf

of SSC, and on that basis the allegations in paragraph 8 are denied.

     9.       Admitted that SSI is a wholly-owned subsidiary of SSC and that SSC


                                           2
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 3 of 19




has a financial interest in SSI. The remaining allegations in paragraph 9 are denied.

      10.    Paragraph 10 of the Complaint intermixes allegations against SSI and

SSC. As to the allegations directed to SSI, those allegations are denied. SSI is

unable to answer on behalf of SSC, and on that basis the allegations directed to

SSC are denied.

      11.    Paragraph 11 of the Complaint intermixes allegations against SSI and

SSC. As to the allegations directed to SSI, those allegations are denied. SSI is

unable to answer on behalf of SSC, and on that basis the allegations directed to

SSC are denied.

      12.    Paragraph 12 of the Complaint intermixes allegations against SSI and

SSC. As to the allegations directed to SSI, those allegations are denied. SSI is

unable to answer on behalf of SSC, and on that basis the allegations directed to

SSC are denied.

      13.    Paragraph 13 of the Complaint intermixes allegations against SSI and

SSC. As to the allegations directed to SSI, those allegations are denied. SSI is

unable to answer on behalf of SSC, and on that basis the allegations directed to

SSC are denied.

      14.    Paragraph 14 of the Complaint intermixes allegations against SSI and

SSC. As to the allegations directed to SSI, those allegations are denied. SSI is


                                          3
        Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 4 of 19




unable to answer on behalf of SSC, and on that basis the allegations directed to

SSC are denied.

      15.    Paragraph 15 of the Complaint intermixes allegations against SSI and

SSC. As to the allegations directed to SSI, those allegations are denied. SSI is

unable to answer on behalf of SSC, and on that basis the allegations directed to

SSC are denied.

      16.    Paragraph 16 of the Complaint intermixes allegations against SSI and

SSC. As to the allegations directed to SSI, those allegations are denied. SSI is

unable to answer on behalf of SSC, and on that basis the allegations directed to

SSC are denied.

      17.    This allegation is directed to SSC. SSI is unable to answer on behalf

of SSC, and on that basis the allegations in paragraph 17 are denied.

      18.    This allegation is directed to SSC. SSI is unable to answer on behalf

of SSC, and on that basis the allegations in paragraph 18 are denied.

      19.    SSI admits, solely for the purpose of this litigation, that it is subject to

the Court’s personal jurisdiction.

      20.    SSI admits, solely for the purpose of this litigation, that venue is

proper as to SSI.




                                           4
          Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 5 of 19




               THE ASSERTED PATENTS AND TECHNOLOGY

      21.     SSI lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 21, and therefore denies the same.

      22.     Admitted that the Complaint appears to accurately reproduce the title

and issue date of the ’332 patent and that Exhibit 1 appears to be an accurate

reproduction of that patent. SSI lacks sufficient information to admit or deny the

remaining allegations in paragraph 22, and on that basis, the allegations are denied.

      23.     Denied.

      24.     Denied

      25.     This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 25 are

denied.

      26.     SSI denies that any Accused Product meets each and every limitation

of any claim of the ’332 patent. Plaintiff’s subjective belief as to what it intends to

accuse of infringement is not a fact that can be admitted or denied, and on that

basis the remaining allegations in paragraph 26 are denied.


                                           5
          Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 6 of 19




      27.     Admitted that the Complaint appears to accurately reproduce the title

and issue date of the ’285 patent and that Exhibit 2 appears to be an accurate

reproduction of that patent. SSI lacks sufficient information to admit or deny the

remaining allegations in paragraph 27, and on that basis, the allegations are denied.

      28.     Denied.

      29.     Denied.

      30.     This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 30 are

denied.

      31.     SSI denies that any Accused Product meets each and every limitation

of any claim of the ’285 patent. Plaintiff’s subjective belief as to what it intends to

accuse of infringement is not a fact that can be admitted or denied, and on that

basis the remaining allegations in paragraph 31 are denied.

      32.     Admitted that the Complaint appears to accurately reproduce the title

and issue date of the ’712 patent and that Exhibit 3 appears to be an accurate

reproduction of that patent. SSI lacks sufficient information to admit or deny the


                                           6
          Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 7 of 19




remaining allegations in paragraph 27, and on that basis, the allegations are denied.

      33.     Denied.

      34.     Denied.

      35.     Denied.

                              COUNT I
               (INFRINGEMENT OF U.S. PATENT NO. 6,930,332)

      36.     The responses set forth in the foregoing paragraphs 1-35 are hereby

incorporated herein by reference.

      37.     This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 37 are

denied.

      38.     This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 38 are

denied.

                                          7
          Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 8 of 19




      39.     This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 39 are

denied.

      40.     This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 40 are

denied.

      41.     SSI admits that paragraph 41 of the complaint appears to accurately

reproduce the language of claim 1 of the ’332 patent.

      42.     Denied.

      43.     Denied.

      44.     Denied.

      45.     Denied.

      46.     Denied.


                                          8
          Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 9 of 19




      47.     SSI lacks knowledge or information sufficient to form a belief as to

the state of Plaintiff’s subjective belief about the extent of alleged infringement.

SSI denies any allegation of infringement. Moreover, this allegation is directed to

“Seoul Semiconductor” rather than SSI. SSI is unable to answer on behalf of any

other entity. SSI objects to the collective definition of “Seoul Semiconductor,”

which appears to be an attempt to ignore the distinction between separate corporate

entities and engage in improper group pleading. On that basis, the remaining

allegations in paragraph 47 are denied.

      48.     This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 48 are

denied.

      49.     Denied.

      50.     Denied.

                              COUNT II
               (INFRINGEMENT OF U.S. PATENT NO. 8,692,285)

      51.     The allegations set forth in the foregoing paragraphs 1-50 are hereby

incorporated herein by reference.

                                           9
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 10 of 19




      52.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 52 are

denied.

      53.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 53 are

denied.

      54.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 54 are

denied.

      55.    This allegation is directed to “Seoul Semiconductor” rather than SSI.


                                         10
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 11 of 19




SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 55 are

denied.

      56.    SSI admits that paragraph 56 of the complaint appears to accurately

reproduce the language of claim 1 of the ’285 patent.

      57.    Denied.

      58.    Denied.

      59.    Denied.

      60.    Denied.

      61.    Denied.

      62.    Denied.

      63.    Denied.

      64.    Denied.

      65.    Denied.

      66.    Denied.

      67.    Denied.

      68.    SSI lacks knowledge or information sufficient to form a belief as to


                                         11
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 12 of 19




the state of Plaintiff’s subjective belief about the extent of alleged infringement.

SSI denies any allegation of infringement. Moreover, this allegation is directed to

“Seoul Semiconductor” rather than SSI. SSI is unable to answer on behalf of any

other entity. SSI objects to the collective definition of “Seoul Semiconductor,”

which appears to be an attempt to ignore the distinction between separate corporate

entities and engage in improper group pleading. On that basis, the remaining

allegations in paragraph 68 are denied.

      69.    The allegations in paragraph 69 are directed to “Seoul

Semiconductor” rather than either defendant in this lawsuit, which Plaintiff defined

separately as SSC and SSI. SSI admits that it became aware of the ‘285 patent no

later than when service of the complaint was completed. SSI is unable to answer on

behalf of SSC, and therefore, the allegations, to the extent directed to SSC, are

denied.

      70.    Denied.

      71.    Denied.

                             COUNT III
              (INFRINGEMENT OF U.S. PATENT NO. 10,533,712)

      72.    The allegations set forth in the foregoing paragraphs 1-71 are hereby

incorporated herein by reference.

      73.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

                                          12
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 13 of 19




SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 73 are

denied.

      74.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 74 are

denied.

      75.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 75 are

denied.

      76.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the


                                         13
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 14 of 19




collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in paragraph 76 are

denied.

      77.    SSI admits that paragraph 77 of the complaint appears to accurately

reproduce the language of claim 17 of the ’712 patent.

      78.    Denied.

      79.    Denied.

      80.    Denied.

      81.    Denied.

      82.    Denied.

      83.    Denied.

      84.    Denied.

      85.    Denied.

      86.    Denied.

      87.    Denied.

      88.    Denied.

      89.    SSI lacks knowledge or information sufficient to form a belief as to

the state of Plaintiff’s subjective belief about the extent of alleged infringement.


                                          14
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 15 of 19




SSI denies any allegation of infringement. Moreover, this allegation is directed to

“Seoul Semiconductor” rather than SSI. SSI is unable to answer on behalf of any

other entity. SSI objects to the collective definition of “Seoul Semiconductor,”

which appears to be an attempt to ignore the distinction between separate corporate

entities and engage in improper group pleading. On that basis, the remaining

allegations in Paragraph 89 are denied.

      90.    This allegation is directed to “Seoul Semiconductor” rather than SSI.

SSI is unable to answer on behalf of any other entity. In addition, SSI objects to the

collective definition of “Seoul Semiconductor,” which appears to be an attempt to

ignore the distinction between separate corporate entities and engage in improper

group pleading. On that basis, the remaining allegations in Paragraph 90 are

denied.

      91.    Denied.

      92.    Denied.

                                  JURY DEMAND

      93.    This paragraph contains a statement to which no response is required.

To the extent that a response is required, Defendant admits that Plaintiff demands a

trial by jury on all triable issued raised in the Complaint.

                              PRAYER FOR RELIEF


                                           15
       Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 16 of 19




      94.    SSI denies any and all remaining allegations not specifically admitted

and denies that Plaintiff is entitled to the relief requested in subparagraphs a

through g of its Prayer for Relief, or to any relief at all. To the extent that any

statement in Plaintiff’s Request for Relief is considered to contain factual

allegations that require a response, SSI denies each and every such allegation. SSI

denies each and every allegation of infringement as alleged in the Complaint.

                           AFFIRMATIVE DEFENSES

      SSI asserts the following affirmative defenses. SSI reserves the right to

assert additional affirmative defenses as they become known through discovery.

                        FIRST AFFIRMATIVE DEFENSE

      Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.

                      SECOND AFFIRMATIVE DEFENSE

      The manufacture, use, offer for sale, sale, and/or importation of SSI’s

accused products does not infringe any valid claim of the ’332 patent, the ’285

patent, and the ’712 patent. SSI is not liable for any acts of infringement of the’332

patent, the ’285 patent, and the ’712 patent.

                       THIRD AFFIRMATIVE DEFENSE

      The asserted claims of the ’332 patent, the ’285 patent, and the ’712 patent

are invalid for failure to comply with one or more sections of 35 U.S.C. §§ 101,


                                           16
        Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 17 of 19




102, 103, and 112.

                          FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims for relief and prayer for damages are barred in whole or in

part by 35 U.S.C. §§ 286, 287, and 288.

                           FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by one or more of the doctrines of equitable

estoppel, laches, unclean hands, waiver, acquiescence, and/or unenforceability.

                              RESERVATION OF RIGHTS

       SSI reserves the right to assert any other legal or equitable defenses to which

it is entitled.

                                 PRAYER FOR RELIEF

       WHEREFORE, Defendant seeks the following relief:

                  A. That judgment be entered in SSI’s favor;

                  B. That Plaintiff’s Complaint be dismissed with prejudice;

                  C. A determination that SSI has not infringed and does not infringe

                     any valid and enforceable claim of the ’332 patent, the ’285 patent,

                     and the ’712 patent;

                  D. A determination that the ’332 patent, the ’285 patent, and the ’712

                     patent are invalid and unenforceable;


                                              17
      Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 18 of 19




           E. That pursuant to 35 U.S.C. § 285, Plaintiff’s conduct in

              commencing and pursuing this action be found to render this an

              exceptional case and that SSI be awarded reasonable attorneys’

              fees in connection with this action; and

           F. That SSI be granted such other and additional relief as this Court

              deems just and proper.

                               JURY DEMAND

           SSI hereby demands a trial by jury on all issues so triable.



                                     /s/ Preston H. Heard
Dated: May 3, 2021                   Preston H. Heard
                                     Georgia Bar No. 476319
                                     WOMBLE BOND DICKINSON (US) LLP
                                     271 17th Street, NW, Suite 2400
                                     Atlanta, GA 30363
                                     Telephone: (404) 862-7527
                                     Facsimile: (404) 879-2966
                                     Preston.heard@wbd-us.com

                                     Etai Lahav (pro hac vice)
                                     New York Bar No. 4461760
                                     Radulescu LLP
                                     5 Penn Plaza, 19th Floor
                                     New York, NY 10001
                                     Telephone: (646) 502-5957
                                     Facsimile: (646)502-5959
                                     Email: etai@radip.com




                                       18
Case 1:21-cv-00643-TCB Document 36 Filed 05/03/21 Page 19 of 19




                            Michael B. Eisenberg (pro hac vice)
                            New York Bar No. 3980430
                            Steptoe & Johnson, LLP - NY
                            1114 Avenue of the Americas
                            New York, NY 212-506-3931
                            Telephone: (212)506-3931
                            Facsimile: (212) 506-3950
                            Email: meisenberg@steptoe.com

                            Attorney for Defendants




                              19
